DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
By the Amendment of March 26, 2021 claims 1, 3 and 5 have been amended and new claims 6-13 have been provided.
 
Drawings
The drawings are objected to because the disclosure sets forth that the gas turbine is referenced by numeral 1 and that the fracturing pump is referenced by numeral 3; one of ordinary skill would clearly understand these numerals are switched in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono (USPAP 2016/0102581) in view of Mitchell (USPN 3,791,682).
Del Bono discloses a power drive system for a pump (note: the pump being a fracturing pump is considered to be an intended use of the pump and not a structural limitation of the pump; this limitation will broadly be considered to be a pump) comprising a gas turbine engine 3, having an output shaft 11, a pump 5, [0015], a Del Bono does not disclose that the turbine engine is connected to the exhaust system at one end and to the fracturing pump, via the gearbox, at the other end of the turbine engine. Del Bono also does not teach that the exhaust system is comprised of an exhaust duct and an exhaust silencer (claim 4) or that there are no exposed transmission shafts between the gas turbine and the reduction gearbox (claims 7,10, and 13).
Mitchell discloses a gas turbine engine 12 driving a load 14 through a gearbox 16. The gas turbine engine has an exhaust duct 15 at one end of the turbine engine and an intake 13 at an opposite end of the turbine engine 12. Mitchell also discloses the use of a silencer 46 connected to the exhaust duct.  Further, as shown throughout the figures and embodiments Mitchell teaches of an outer housing 22 which surrounds the drive system and keeps the shafts and other elements from being exposed to the outside environment.
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to orient the exhaust duct of Del Bono In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations.
	With regards to claims 4 and 5 it would have been obvious to provide a silencer as taught by Mitchell in order to prevent noise pollution for users/operators of the driven device. Furthermore when arranged as taught by Mitchell the elements are all in the order as taught by Del Bono.
With regards to claims 3 and 8, the pump 5, gearbox 7, turbine engine 3 and the exhaust system 21 of Del Bono are all in a line. 
	With regards to claims 7, 10 and 13, placing a housing such as taught by Mitchell at 22 around the structure would prevent the device including all shafts from being exposed to the elements.
	With regards to the limitation of claim 8 lines 16 and 17 and claim 11 lines 13 and 14, i.e. that “only the reduction gearbox is between the turbine engine and the” pump, Del Bono teaches, as shown in Fig. 4 below, that there are no elements, between the load/pump 5 and the gas turbine engine 3 except the gearbox 7. As shown below the oil pumps 65 and the separator 67 are either completely outside the elements or at the time of the effective filing date of the application it would have been obvious to one having ordinary skill in the art at the time the invention was made to move the pumps In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations.

    PNG
    media_image1.png
    213
    645
    media_image1.png
    Greyscale


Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono in view of Mitchell as applied to claims 1, 8 and 11 above, and further in view of Morris et al (USPAP 2017/0104389).
	As set forth above Del Bono in view of Mitchell disclose the invention substantially as claimed but does not disclose that the fuel of the engine is natural gas, i.e. the gas turbine is using natural gas 100%. Morris et al teach of a gas turbine engine 407 driving a load which operates on natural gas as a fuel (see [0054]). At the time of the invention it would have been obvious to operate the Del Bono gas turbine using natural gas as the fuel source, as taught by Morris et al, since natural gas is a well-known and relatively cheap fuel for gas turbine engines. 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeung et al disclose a gas turbine engines driving loads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
April 9, 2021